Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3 – 8, 10, 12 – 18 and 20 are pending.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 3 – 8, 10, 12 – 18 and 20 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3 – 8, 10, 12 – 18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest in combination of elements as recited in the Applicant’s independent claims 1 and 10 directed to acquiring a search keyword; acquiring a search result of the search keyword with use of a fine ranking layer of a vertical search architecture under a circumstance that the search keyword is a keyword related to vertical search; processing a display effect of the search result with use of a business layer of the vertical search architecture to obtain a target search result; and transmitting the target search result to a display device; wherein the acquiring the search result of the search keyword with use of the fine ranking layer of the vertical search architecture comprises: obtaining multiple retrieval requests with use of the search keyword at the fine ranking layer; generating, for each retrieval request, a queue to calculate the retrieval request, and obtaining a search result of the retrieval request; and combining search results of the multiple retrieval requests to obtain the search result of the search keyword.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774. The examiner can normally be reached M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164